Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This communication is in reply to 03/02/2022. 
Cancelled Claims
Claims 1-20 have been cancelled without prejudice or disclaimer.
Allowed Claims
Claims 21-40 are allowed; renumbered 1-20.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Jeong, US 20070256100, does not display the details of a method/system capable of “…receiving, from a media device, a command to begin playback of a first content item; identifying, based on the first content item, a second content item; generating a recommendation of the second content item; encoding the recommendation in an enhanced caption stream associated with the first content item; and transmitting, to the media device, the first content item and the enhanced caption stream”, including different combination of features recited in the claims, as filed by applicants on 03/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459   
May 7, 2022